FILED
                            NOT FOR PUBLICATION                             FEB 15 2013

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ZUCHAO HE,                                       No. 10-72383

              Petitioner,                        Agency No. A099-670-043

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted February 12, 2013 **
                                 Honolulu, Hawaii

Before: GRABER, BYBEE, and CHRISTEN, Circuit Judges.

       Zuchao He petitions for review of the Board of Immigration Appeals’

(“BIA”) decision dismissing his appeal and denying his application for asylum and




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
withholding of removal. We have jurisdiction under 8 U.S.C. § 1252 and deny the

petition for review.

      Petitioner challenges the BIA’s adverse credibility determination. The

standards governing adverse credibility determinations under the REAL ID Act of

2005 apply. See Pub. L. No. 109–13, div. B, 119 Stat. 231 (2005); see also

Shrestha v. Holder, 590 F.3d 1034, 1039 (9th Cir. 2010).

      We review the BIA’s adverse credibility determination for substantial

evidence. Morgan v. Mukasey, 529 F.3d 1202, 1206 (9th Cir. 2008). Here, the BIA

supported its adverse credibility determination with “specific and cogent reasons”

based on specific instances in the record, Shrestha, 590 F.3d at 1042–43 (internal

quotation marks omitted), including Petitioner’s omissions from his asylum

application, his wife and her mother’s omissions of the same events in their

statements, and Petitioner’s unsatisfactory explanation for the omissions. “[E]ven

minor inconsistencies, in proper circumstances, will support an adverse credibility

determination,” Shrestha, 590 F.3d at 1043 n.4; see also 8 U.S.C. §

1158(b)(1)(B)(iii) (explaining that inaccuracies may be considered “without regard

to whether . . . [they] go[] to the heart of the applicant’s claim”); Tamang v.

Holder, 598 F.3d 1083, 1093–94 (9th Cir. 2010), and Petitioner’s omissions were

material. Petitioner omitted a series of dramatic events that would have provided


                                           2
strong evidence for his asylum claim. See Husyev v. Mukasey, 528 F.3d 1172, 1183

(9th Cir. 2008); Alvarez-Santos v. INS, 332 F.3d 1245, 1254–55 (9th Cir. 2003).

      Moreover, Petitioner failed to provide a satisfactory explanation for the

omissions. See Shrestha, 590 F.3d at 1044 (explaining that “petitioner’s

explanation for the inconsistency, if any, should be considered in weighing

credibility”). Petitioner’s claim on appeal that the details he omitted were not

legally relevant at the time he filed his asylum application is unavailing. Cf. Li v.

Ashcroft, 378 F.3d 959, 963 (9th Cir. 2004). The immigration judge provided

Petitioner with the opportunity to explain the omissions and did not find the

explanation persuasive.

      Overall, the BIA’s adverse credibility determination is supported by

substantial evidence based on the totality of the circumstances. 8 U.S.C. §

1158(b)(1)(B)(iii); Shrestha, 590 F.3d at 1040. The record does not compel us to

conclude otherwise. Morgan, 529 F.3d at 1206.

      PETITION DENIED.




                                           3